Citation Nr: 1821705	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  07-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinea pedis with onychomycosis (claimed as jungle rot), including as secondary to service-connected tinea cruris (claimed as rash to lower body) and to include as due herbicide exposure. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  He served in the Republic of Vietnam from March 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, denied service connection for jungle rot.

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of service connection for tinea cruris (claimed as a rash to the lower body) was granted by the RO in a January 2018 rating decision.  Thus this issue is no longer on appeal.

The case was remanded in November 2017 for further development 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that the December 2017 VA examination is inadequate.  The examiner stated that there is no medical evidence provided in the service treatment records that could establish a direct nexus between the Veteran's current tinea pedis with onychomycosis and his military service.  The examiner did not consider the Veteran's statements about being exposed to jungle rot in Vietnam.   Although there is nothing noted about jungle rot in the service treatment records, the Veteran is competent to testify that he was exposed to jungle rot in service.  On the report of medical history prepared during the Veteran's release from service, the Veteran responded "yes" to a skin disease.  The examining doctor made a notation of "rash on penis at present" with a diagnosis. 

In a VA treatment record dated March 2008, on the list of the Veteran's current medical problems, there is a notation of "bad skin disease" "jungle rot" from Vietnam.  

The Veteran's Military Occupational Specialty (MOS) while stationed in Vietnam was field artillery crewman.  The Veteran testified at a Board hearing in June 2010 that he it was constantly raining in Vietnam and he was constantly wet.  He testified the jungle rot has continued after service.  He also testified that he uses creams to treat his jungle rot. The Board finds that the Veteran could have been exposed to jungle rot, given his MOS as a frontline combat soldier.  

The Board notes the current disability on appeal jungle rot tinea pedis with onychomycosis (claimed as jungle rot) could potentially be related to the service-connected disability of tinea cruris. See https://www.mayoclinic.org/diseases-conditions/jock-itch/symptoms-causes/syc-20353807.   Based on this information, an additional opinion is required to determine if the Veteran's jungle rot is secondary to his service-connected tinea cruris. 

Accordingly, the case is REMANDED for the following action:


1.  Obtain pertinent updated VA and non-VA medical records.  

2.  Following completion of the above, obtain an addendum opinion from the December 2017 VA medical examiner to determine the nature and probable etiology of any current tinea pedis with onychomycosis (claimed as jungle rot).  The examiner should specifically consider the Veteran's reports of having jungle rot during service and any reports of continuity of symptomatology thereafter.  The claims file must be made available to the medical examiner for review.  If the December 2017 VA medical examiner is unavailable, another medical examiner of similar expertise should provide an addendum opinion.    

(a) The examiner should be asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed tinea pedis with onychomycosis is causally related to the Veteran's military service, to include exposure to herbicides. 

(b) The examiner should be asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed tinea pedis with onychomycosis has been caused by the Veteran's  service-connected tinea cruris.

(c) The examiner should be asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed tinea pedis with onychomycosis has been aggravated by his service-connected tinea cruris.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinion(s) provided should include discussion of specific evidence of record, to include the Veteran's report of the history of the disorder.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

3.  Thereafter, review the claims file and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case. After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 9 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

